Citation Nr: 0205881	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  02-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals on 
appeal from an April 2001 Rating Decision by the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO), which denied the veteran, in pertinent part, 
service connection for malaria.


REMAND

The veteran's substantive appeal to the Board, received in 
April 2002, indicates that the veteran in connection with his 
current claim desires to have a video conference hearing 
before a Board member.  To date, the veteran has not been 
afforded the opportunity for such a hearing.  Nor has he 
withdrawn his request.  Consequently, and because the claims 
file needs to be made available for review by the veteran and 
his representative at the RO, a remand is required.  
38 C.F.R. § 19.9 (2001).

This case is therefore REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board.  The veteran and his 
representative should be notified of the 
date and time of the hearing, and the 
claims file should be made available to 
them for their review.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in REMAND status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
intimates no opinion either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


